ICJ_078_MaritimeDelimitation-GreenlandJanMayen_DNK_NOR_1993-06-14_JUD_01_ME_03_FR.txt. 86

DECLARATION DE M. AGUILAR MAWDSLEY
[Traduction]

J'ai voté pour l'arrêt parce que j'approuve sa motivation. Toutefois, je
ne suis pas convaincu que la ligne de délimitation qu’a tracée la Cour
donne un résultat équitable. A mon avis, la différence des longueurs des
côtes du Groenland et de Jan Mayen est telle que le Groenland (Dane-
mark) aurait dû recevoir une proportion plus grande de ia zone en litige.
Etant donné l’importance attachée à ce facteur dans l'arrêt, il aurait été
logique d'effectuer, au moins, un partage par parts égales des secteurs 1, 2
et 3.

(Signé) Andrés AGUILAR MAWDSLEY.

52
